Title: Editorial Note on Undated Letters Assigned to 1779
From: 
To: 


The number of undated documents we are publishing at the end of 1779 is the largest so far for the end of a year. The reason for such abundance is that after Franklin received news of his appointment as minister plenipotentiary in mid-February, many correspondents henceforth addressed him with that title, providing us with a safe chronological clue of “1779 or thereafter.” Our policy being to publish documents at the earliest plausible date, we have assigned to the following roundup a quantity of letters possibly written later but impossible to date with any precision.
The following five documents, however, may well belong to the months of 1779 covered in previous volumes; while all are undated, they make reference to events that occurred earlier in the year.
Jean-Baptiste Le Roy informs Franklin that the proposed dinner party at de Montalembert’s has been postponed due to the host’s illness. He also mentions his pleasure at Franklin’s remark, made some time previously, to the effect that experiments carried out during an aurora borealis should employ needles of all kinds of metals and substances. They are in perfect agreement on that point. He also hopes that the Doctor will accept M. de Paulmy’s proposal.
An interesting memorandum in Le Ray de Chaumont’s hand addresses the problem of the lack of Protestant schooling for the children of foreigners living in France. He suggests that, in order not to scandalize the clergy, the government should grant the privilege of a chapel to the consuls of foreign countries, just as the ministers from abroad have one in their residence. The consuls could occupy vast quarters where they would also gather a teaching staff. Since it is important to stem the discontent of fathers whose children are taken to mass against their will, he wonders whether Franklin would not open his own chapel and school in one of the many large buildings available in Passy, right in the neighborhood. To avoid friction and gossip no Catholics would be admitted. Since there will always be an American minister in Paris, such an institution, of great use to the kingdom, would last forever. It should not, however, receive too much éclat in order to spare the clergy’s lungs.
A letter from Guénard de Faverolle, a twenty-two-year-old officer who seems more bent on a diplomatic career than on a military one, may also date from somewhat earlier in the year. For the last four years, he says, he has been attached to the marquis de Bombelles, France’s minister plenipotentiary to Regensburg. He has studied public law, traveled to various parts of Germany and Austria and has followed the negotiations of the Peace of Teschen. His great wish now is to join the chevalier de La Luzerne in America and he would be glad to carry letters and dispatches to Congress. The French minister to Munich, M. O’Dunne would vouch for his discretion.
Joseph Parker addresses a letter to Franklin’s alias, “Monsieur François,” about his ship bound for England. He depends upon Franklin’s kind attention to his case, and sends some papers, which Franklin may forward or suppress as he thinks proper. Although Parker is a good friend of the Reverend Mr. Gordon, he hates to trouble him with mercantile business.
A tantalizing note was sent by Le Roy one Thursday reminding his friend that around 4 p.m. a deputation of the Académie des sciences would come to see son appareil—but what instrument are they talking about? A mention of a letter from chevalier d’Arcy confirms that this was written before October, 1779, when he died.
Some notes, even though cryptic, reflect the intellectual interchange between colleagues, with its active borrowing and lending. Pierre Poissonnier, the chemist and doctor, asks Franklin to return to its author, Mauduit, the memoir on electricity that he had been reading. This can easily be done at the home of M. Watelet where they are to meet the following Saturday. Neighbor Le Veillard, writing in English, is sending a messenger to pick up The Conscious Lovers which he forgot to take along the previous day when Franklin lent it to him. An unnamed correspondent who must have shown the American minister a newspaper or gazette offers him the chance to insert in its pages whatever he wants about the brave colonies he is representing in France. He only has to send his recollections to M. Dérival in Brussels and he will receive further issues.

Samuel Wharton, while visiting in Passy, assures Franklin that in less than two hours he returned to Temple the American papers he had been lent. In another message, carefully dated by the hour but in no other way, Wharton desires to borrow the Parliamentary Registers containing the Howe correspondence and promises to return them by the following day. On a Wednesday when the London post brought him no newspaper, Wharton goes off to “Suave” to buy some portraits for his friends.
Wharton’s friend Samuel Petrie, also in France, begs for a chance to read the most recent American papers and on another occasion forwards some item he received from London by that day’s mail.
Edward Bancroft forwards a letter from Lord Buckinghamshire’s brother that came from England via Mr. Walpole.
Several of these undated notes have to do with dinner parties. A certain M de Bougon does not remember the exact date on which Franklin is to dine at the duc de La Vallière’s, a party which he is planning to attend himself. Bancroft accepts Franklin’s “obliging invitation” for an unspecified Thursday. Comte and comtesse de Brancas hope that Franklin and Temple can join them for dinner on a Wednesday the 6th at their residence in the faubourg St. Germain. Farmer General Geoffroy Chalut de Vérin asks the grandfather and grandson to have dinner with him the following Saturday.
In his capacity as secretary for Mme Helvétius, but forgetting to put a date, Cabanis answers a lost letter from Franklin and accepts his dinner invitation for the following day. He and the abbé de la Roche will certainly come, but the lady does not promise anything yet since she sees that the Doctor obviously prefers the comtesse de Forbach. Cabanis hopes that she will prevent “les révoltes” that Franklin mentions; they interest her much more than the Doctor seems to believe.
Le Roy expresses his regrets one Thursday: he is unable to accept Franklin’s dinner invitation for Saturday since the Académie will be in session. He and his wife will try their luck on Sunday but Franklin may be entertaining too many of his fellow Americans that day.
A few very short messages thank Franklin for a favor or express the writer’s goodwill toward him. Soeur Marie du St. Esprit, dating her note “De L’avé Maria de paris 1779,” warmly thanks Franklin for his generosity towards the poor and hopes that his benefactions will continue. The comte de Maillebois, of the Académie des sciences, is so glad that the package for America reached him just as he was leaving and will come soon to express his gratitude. Le Roy offers “mille et mille” good wishes, and recommends Billiaux, who will mend his lamps. Père Bertier, not finding Franklin at home, leaves greetings for him.
